Citation Nr: 9925122	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a neck and back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1991 to July 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim for an increased 
rating for PTSD and denied service connection for a back and 
neck disorder on a new and material basis.  The veteran's 
notice of disagreement as to these issues was received in 
September 1997.  A statement of the case was mailed to the 
veteran in September 1997.  Thereafter, the veteran submitted 
copies of private and VA medical records from 1992 through 
1998.  A supplemental statement of the case was issued in 
this regard in November 1997.  The veteran's substantive 
appeal was received in December 1997.  

In an April 1998 rating decision, the RO increased the 
veteran's PTSD rating from 30 percent to 50 percent effective 
July 23, 1997.  Although an increased evaluation was assigned 
for PTSD, this issue remains in appellate status and before 
the Board at this time.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran testified before a hearing officer at the RO in 
June 1998.

In the April 1998 rating decision, entitlement to service 
connection for fatigue, skin rash, headaches, bowel problems 
and joint pain due to undiagnosed illness was denied.  In an 
April 1998 letter, the veteran was notified of this decision 
and of her procedural and appellate rights.  Since a notice 
of disagreement has not been received as to this issue, it is 
not in appellate status and before the Board at this time.


FINDINGS OF FACT

1.  The veteran exhibits occupational and social impairment 
with deficiencies in work, school, mood and social 
relationships due to homicidal and suicidal ideation, 
depression, and impaired impulse control.  

2.  The veteran does not exhibit total occupational and 
social impairment.



CONCLUSION OF LAW

The schedular criteria for a rating of 70 percent, but not 
more, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, Diagnostic Code 
9411-9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that she has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Historically, the Board notes that the veteran was originally 
granted service connection for PTSD in August 1994.  At that 
time, the veteran's PTSD was evaluated as 30 percent 
disabling.  

The veteran has submitted a claim for an increased rating for 
her PTSD.  She contends that her PTSD has resulted in 
depression, and an inability to work full time.  In addition, 
the veteran contends that she experiences insomnia, avoidance 
of people, nightmares, high anxiety, poor concentration and 
suicidal ideation.

In an August 1997 rating decision, the RO confirmed and 
continued the 30 percent evaluation assigned to the veteran's 
service-connected PTSD.  The veteran submitted a timely 
notice of disagreement in this regard and subsequently 
submitted additional documents in support for her claim for 
an increased rating for PTSD.  Thereafter, in an April 1998 
rating decision, the RO granted an increased rating to 50 
percent for the veteran's service-connected PTSD.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less that the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown.  Consequently, although an increased rating was 
assigned, the matter of an increased rating for PTSD remains 
in appellate status.

The veteran currently contends that her service-connected 
PTSD is more disabling than is currently represented by the 
50 percent rating.

A review of the current medical evidence shows that the 
veteran received treatment from the Columbia VA Medical 
Center for her PTSD in 1997.  The medical evidence of record 
indicates that the veteran participated in group therapy in 
1997.  At that time, the veteran verbalized a lot of strong 
feelings of frustration and anger.  In addition, the veteran 
reported that she engages in very violent behavior to evoke 
violent reactions from others.  The veteran also asserted 
that she was sexually abused as a child and that she 
experienced a sexual assault during service.  The veteran 
reported serious occupational and social impairment and 
fairly consistent suicidal ideation.  According to the 
psychological report, the veteran appeared chronically angry 
and critical of others in an almost paranoid fashion.  

In November 1997, the veteran attended an individual therapy 
session at her request.  At that time, the veteran stated 
that she was more depressed and that she was not sleeping.  
In addition, the veteran reported that she was feeling 
suicidal and increasingly like developing a plan.

In February 1998, the veteran was afforded a VA psychiatric 
evaluation.  At that time, the veteran reported continuing 
difficulties with insomnia, more frequent nightmares and 
flashbacks, and depression most of the time.  The veteran 
stated that she had been isolating herself more and rarely 
goes out of the house.  She contended that she has no 
friends.  The veteran reported that she had some 
hallucinations and is currently taking Olanzopine as a 
result.  However, upon mental status examination, 
hallucinations were denied.  The examiner further noted that 
the veteran appeared moderately depressed during the 
examination.  She talked softly and was made uncomfortable by 
the lights in the office.  According to the examiner, the 
veteran was oriented to time, person and place.  She appeared 
capable of managing her own funds.  The examiner concluded 
that that the veteran's current GAF was 40 with some 
impairment in reality testing, a history of hallucinations, 
major impairment in work, school, mood and social 
relationships.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  Under 38 C.F.R. § 4.31 
(1998), it is provided that where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  The 
rating schedule provides that when an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  The veteran has been 
rated under Diagnostic Code 9411 which governs ratings for 
PTSD, based on the regulations set forth in 38 C.F.R. § 4.126 
and § 4.130 (1998), the General Rating Formula for Mental 
Disorders.  Under Diagnostic Code 9411-9440, a 50 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
where the veteran exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where the veteran exhibits total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In this case, the medical evidence shows that the veteran 
exhibits occupational and social impairment, with 
deficiencies in work, school, mood, and social relationships, 
characterized by suicidal ideation, persistent anxiety, the 
inability to form close relationships, and the inability to 
adapt to stressful situations.  The most recent VA medical 
examination revealed that the veteran's level of psychiatric 
impairment has worsened and that she is having difficulties 
in most aspects of her life.  Based on a review of all of the 
evidence, the Board observes that the veteran's PTSD is 
currently productive of occupational and social impairment, 
with deficiencies in most areas due to such symptoms as 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

The veteran does not exhibit total occupational and social 
impairment and therefore does not meet the criteria for a 100 
percent rating under Diagnostic Code 9411.  The evidence of 
record shows that the veteran is able to care for herself and 
is able to perform activities of daily living (including 
maintenance of minimal personal hygiene).  The veteran is 
oriented to time and place.  The veteran's symptoms are not 
currently productive of persistent delusions or 
hallucinations, and the veteran appears able to maintain 
appropriate personal hygiene.  As such, the Board concludes 
that the veteran's PTSD satisfies the criteria for the 
assignment of a 70 percent rating, but not more.

Accordingly, the Board concludes that the schedular criteria 
for a rating of 70 percent, but not more, for PTSD, have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 
Diagnostic Code 9411-9440 (1998).


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

In an August 1994 decision, the RO denied entitlement to 
service connection for a back and neck disability based on a 
finding that no residuals of a neck and/or back injuries were 
shown to exist after the emergency treatment provided.  The 
veteran was provided notice of her procedural and appellate 
rights; however she did not perfect her appeal.  The RO's 
August 1994 decision denying service connection for a back 
and neck disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 3.104 (1998).

In July 1997, the veteran again submitted a claim for 
entitlement to service connection for a back and neck 
disability.  In response, the RO issued an August 1997 rating 
decision which denied service connection for a back and neck 
disability on a new and material basis.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  According to the Court, an RO decision 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is another 
"disallowance" of a claim (the claim to reopen) because that 
claim is not being "allowed."  Accordingly, the Court held 
that sections 5108, 7104(b), and 7105(c) require that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the RO's August 1994 decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the RO considered the veteran's claim to reopen 
under the more restrictive Colvin test.  As such, the Board 
must remand this case for the RO to consider the veteran's 
claim to reopen under the directives of Hodge with regard to 
the definition of "new and material" evidence as written in 
38 C.F.R. § 3.156(a) (1998).  

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, in light of Elkins, if the RO reopens the veteran's 
claim, the RO must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and, 
thereafter, if the claim is well-grounded, the RO should 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, the case is REMANDED to the RO for the following 
action:

The RO should again determine whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a back and neck disability in light 
of Hodge and Elkins.  If the RO reopens 
the veteran's claim, the RO should 
determine if the veteran's claim for 
service connection is well-grounded, and, 
if so, if service connection is warranted 
based on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until she is 
further informed, but she may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals







